      Case 3:20-mj-07151-MAB Document 1 Filed 08/06/20 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA                         )
                                                 )
                                 Plaintiff,      )
                                                 )
vs.                                              )                   20-MJ-7151-MAB
                                                        CASE NUMBER_____________________
                                                 )
                                                 )      FILED UNDER SEAL
KALOB R. KELSO                                   )
                                                 )
                                 Defendant.      )

                                     CRIMINAL COMPLAINT

         I, Daniel Root, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:

                                               Count 1
                                 (Distribution of Child Pornography)

         On or about February 17, 2020, the defendant, in Marion County, Illinois, within the

Southern District of Illinois,

                                              KALOB R. KELSO,

defendant herein, did knowingly distribute visual depictions containing child pornography, as

defined in Title 18, United States Code, Section 2256(8)(A), including five video files of infant

children, which depict minors engaged in sexually explicit conduct, that had been shipped or

transported in or affecting interstate or foreign commerce by any means, including by computer,

all in violation of Title 18, United States Code, Section 2252A(a)(2)(B) & (b)(1).

         I further state that this complaint is based on the following facts:

                                              AFFIDAVIT

         1.     I am a Special Agent of the Federal Bureau of Investigation (FBI) assigned to the

FBI's St. Louis, Missouri division. I have been employed by the FBI since January 2016. My
   Case 3:20-mj-07151-MAB Document 1 Filed 08/06/20 Page 2 of 6 Page ID #2




employment has vested me with the authority to investigate violations of federal law, including

Title 18, U.S.C. §§ 2422, 2252 and 2252A, all involving the Sexual Exploitation and Other Abuse

of Children. During my time at the FBI Academy and while working the violation, I have received

training in a variety of investigative and legal matters, including topics of searches, drafting search

warrant Affidavits, and Probable Cause. I am presently assigned to the St. Louis Violent Crimes

Against Children Squad, which focuses on investigating individuals and dismantling organizations

responsible for the sexual exploration of children through the manufacture and distribution of child

pornography. I am a “federal law enforcement officer” within the meaning of Federal Rule of

Criminal Procedure 41(a) (2) (C), that is, a government agent engaged in enforcing the criminal

laws.

        2.     I have investigated and assisted in the investigation of criminal matters involving

the sexual exploitation of children that constituted violations of Title 18, United States Code,

Sections 2251, 2252, 2252A, 2422, and 2423. In connection with such investigations, I have

served as case agent, have been the affiant for several search warrants and I have conducted

interviews of subjects, victims, and witnesses. As a federal agent, I am authorized to investigate

and assist in the prosecution of violations of laws of the United States, and to execute search

warrants and arrest warrants issued by federal and state courts.

        3.     The statements contained in this affidavit are based on my personal knowledge as

well as on information provided to me by other law enforcement officers. This affidavit is being

submitted for the limited purpose of securing a criminal complaint and an arrest warrant, and I

have not included each fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to believe that Kalob R. Kelso

committed violations of Title 18, United States Code, Section 2252(a)(2)(A).



                                                  2
  Case 3:20-mj-07151-MAB Document 1 Filed 08/06/20 Page 3 of 6 Page ID #3




       4.      The FBI St. Louis Violent Crimes Against Children Task Force comprises a number

of law enforcement agents and officers from around the region. A task force officer (TFO) on this

squad is an undercover employee (UC) who has created profiles on numerous websites in

furtherance of detecting illegal child exploitation activity.

       5.      The UC created a profile on the app “Grindr”, known to host users that exchange

child pornography and attempt to meet minors for sexual conduct.

       6.      On February 17, 2020, the UC was contacted by another user of Grindr, later

identified as Kalob R. Kelso. Kelso had a profile stating he was 19 years old and included a picture

of himself. Kelso stated "hi" and asked what the UC was doing. The UC stated that he was

watching porn and working. Kelso asked what kind of porn, to which the UC responded “Yng

boy dad”. Kelso stated, “Hot.”

       7.      The UC asked what his favorite kind of porn is and Kelso stated, “Yng.”

       8.      Upon being asked what the youngest porn he enjoys is, Kelso replied “All the way

what about you?”

       9.      Kelso sent the UC multiple images of his penis, as well as a full body nude image

including his face.

       10.     Kelso asked if the UC had ever “ben with a yng one” and the UC responded that he

had met up with a 14 year old that he met on Grindr before. Kelso requested a picture of the 14

year old. The UC replied that he promised not to share the pictures and would not do so, especially

given that Kelso had nothing to share. Kelso stated, “I do just not on this phone”.

       11.     The UC asked what age pornography Kelso had on his other phone, to which Kelso

replied, “I know some are of babies”.




                                                 3
  Case 3:20-mj-07151-MAB Document 1 Filed 08/06/20 Page 4 of 6 Page ID #4




         12.    The UC provided his undercover phone number, and Kelso replied with his phone

number of 618-310-8877.

         13.     Kelso subsequently sent a text message to the UC stating that his name was Kalob

and that he lived near Salem, Illinois.

         14.    The UC asked Kelso if he had found his “stash” and Kelso replied in the affirmative.

Subsequently, Kelso sent the UC five videos, described as follows:

         (a) This video is of an infant male nude from the waist down. An adult male is seen

inserting his finger into the anus of the infant. Also, this appears to be a video created by a second

device and when the video ends you can see on the device which was playing the video, multiple

other video file thumbnail images.

         (b) This video file is of an adult male engaging in anal sex with an infant male. This video

again appears to have been created by a secondary device of the device that actually housed the

video.

         (c) This video file is of an adult male engaging in vaginal sex with an infant female. This

video again appears to have been created by a secondary device of the device that actually housed

the video.

         (d) This video file is of an unknown age male engaging in sexual conduct with an infant of

unknown sex. This video again appears to have been created by a secondary device of the device

that actually housed the video.

         (e) This video is of an adult male rubbing his penis against the genitalia of an infant of

unknown sex. The adult male ejaculates onto the infant.




                                                  4
  Case 3:20-mj-07151-MAB Document 1 Filed 08/06/20 Page 5 of 6 Page ID #5




       15.     Kelso asked if the UC enjoyed the images, and asked for the phone number of the

notional 14 year old that the UC had previously mentioned. Kelso stated that he was going to be

in the St. Louis area soon, as his mother was going to give birth to a baby at SSM.

       16.     Also on February 17, 2020, Kelso contacted the phone number given for the 14

year old. Kelso told the notional 14 year old (also an undercover officer) that he had performed

oral sex on his baby cousin. He stated “I haven’t fucked young but I have sucked young”.

       17.     On July 16, 2020, Wamac, Illinois police officers and FBI TFOs located Kalob R.

Kelso at 819 North Beech, in Centralia, Illinois.

       18.     During a voluntary interview, Kelso stated that he had links and Google accounts

that had child pornography. He admitted to viewing child pornography and getting an erection

while doing so. When asked about the five videos he sent the UC, he stated that he filmed the

videos using one phone to record the screen of another phone.

                                           CONCLUSION

       19.     Based on the foregoing, I submit that there is probable cause to believe that on or

around February 17, 2020, Kalob R. Kelso committed the offense set forth in Count 1 of this

Complaint.

                                              ____________________________________
                                                _________________________   _ ________
                                              Daniel
                                                 i lRRoot, S
                                                           Special
                                                               i lAAgent
                                              Federal Bureau of Investigation




STEVEN D. WEINHOEFT
Unitedd States Attorney
               Attorne

_________________________
     _____________
KARELIA
     ELIA SS. RAJAG
              RAJAGOPAL
Assistant United States Attorney


                                                    5
  Case 3:20-mj-07151-MAB Document 1 Filed 08/06/20 Page 6 of 6 Page ID #6




Subscribed and sworn to before me this

     6th
_________ day of August, 2020, within the Southern District of Illinois.




____________________________________
MARK A. BEATTY
United States Magistrate Judge




                                               6
